Citation Nr: 9900495	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder 
(bullous pemphigoid) claimed as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran reports he initially served on active duty from 
June 1943 to October 1945, although such dates have not been 
verified.  He had verified active duty from September 1948 to 
September 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 decision of the VA RO 
which denied service connection for bullous pemphigoid, 
claimed as secondary to Agent Orange exposure.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a skin disorder, 
bullous pemphigoid, claimed as secondary to Agent Orange 
exposure.  


CONCLUSION OF LAW

The veterans claim for service connection for bullous 
pemphigoid, alleged to be due to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1943 
to October 1945 (unverified), and from September 1948 until 
his retirement in September 1973 (verified).  His service 
separation record shows that he had a tour in the Republic of 
Vietnam from July 1967 to July 1968.  

Service medical records show that the veteran was treated on 
several occasions for skin conditions.  In October 1958, he 
had a facial cyst.  A perianal rash was treated in August 
1960.  In January 1961, he was treated for dermatitis of the 
forearms and knees.  In November 1961, he was treated for 
tinea cruris.  A rash of the pubic area, possibly a contact 
reaction, was noted in September 1966.  The veteran was seen 
in September 1968, complaining of skin lesions following his 
tour in Vietnam.  Findings included depigmented macular areas 
of the chest and arms, and elevated, scaly, and mildly red 
areas on the chest and scalp.  Impressions included tinea 
versicolor and tinea corporis and capitus versus seborrhea.  
Treatment was provided, and impressions in October 1968 
included seborrhea of the scalp, pityriasis alba of the back, 
and questionable tinea corporis of the leg.  He was treated 
with medication and by October 1968 his condition had 
improved.  A number of later medical records, including 
periodic general medical examinations, show normal skin.  At 
the veterans service retirement examination in July 1973, 
the skin was normal on clinical evaluation; on an 
accompanying medical history form, the veteran denied a 
history of skin problems.

The skin was normal at a VA general medical examination in 
January 1974.  Other post-service medical records do not show 
a skin disorder for many years after service.  Records dated 
October 1995 show the veteran complaining of itchy lesions, 
initially appearing to be blisters.  A biopsy was performed 
on the lesions and the diagnosis was bullous pemphigoid.  
Records from 1995-1996 show ongoing treatment for this 
condition. 

In November 1996, the veteran filed a claim for service 
connection for bullous pemphigoid, claimed as secondary to 
exposure to Agent Orange.  

In statements dated in 1997, the veteran related that he 
first developed mild blistering on his feet in 1968 or 1970, 
following his tour in Vietnam.  He stated that he was treated 
at several military hospitals and the symptoms eventually 
subsided.  He indicated that he again began experiencing 
severe blistering in 1992, and a diagnosis of bullous 
pemphigoid was made in 1995.  The veteran suggested that his 
condition was similar to the Agent Orange-related disease of 
porphyria cutanea tarda (PCT), given the skin blistering 
common in both disorders, and he asserted that Agent Orange 
could be the cause of his condition.  He submitted copies of 
news articles concerning PCT and Agent Orange.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  In the case of such a veteran, service incurrence 
for the following diseases will be presumed if they are 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  The presumptive period for chloracne, 
other acneform diseases consistent with chloracne, and 
porphyria cutanea tarda, is one year following the veterans 
last exposure to a herbicide agent while on active duty.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As to skin conditions, chloracne (and other acneform diseases 
consistent with chloracne) and porphyria cutanea tarda are 
subject to presumptive service connection based on exposure 
to Agent Orange.  However, the Secretary of the VA has 
determined, under the authority granted by the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, based on reports 
from the National Academy of Sciences and other medical and 
scientific studies, that a presumption of service connection 
does not apply to any other skin condition.  Based on the 
absence of medical and scientific information demonstrating 
an association between any other skin condition and herbicide 
exposure, the VA Secretary has not added any other skin 
condition to the list of presumptive diseases.  See Notices, 
61 Fed.Reg. 41442 (1996), 59 Fed.Reg. 341 (1994).

The veteran claims service connection for the specific skin 
disease of bullous pemphigoid which he contends is secondary 
to Agent Orange exposure.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no further duty on the part 
of the VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For the veterans claim for service connection 
to be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The veterans service medical records show only acute and 
transitory episodes of minor skin disorders, such as fungal 
infections and seborrhea, which resolved with treatment.  
There were no findings or diagnosis of bullous pemphigoid 
during the veterans active duty, which ended in 1973.  The 
1973 service retirement examination showed normal skin, as 
did the 1974 VA examination in the year after service.  The 
first post-service medical evidence of bullous pemphigoid is 
in 1995, some two decades after service and even longer since 
the veterans tour in Vietnam.  He has never been diagnosed 
with the Agent Orange presumptive diseases of chloracne, 
another acneform disease consistent with chloracne, or 
porphyria cutanea tarda; and there is also no evidence of 
such disorders within the one-year presumptive period.

The legal authority on presumptive service connection for 
Agent Orange diseases is of no benefit to the veteran in 
establishing service connection, as bullous pemphigoid is not 
a disease subject to the presumption.  Under the 
circumstances, for his claim to be well grounded he would 
have to submit competent medical evidence of causality, 
linking his current skin disorder to Agent Orange exposure or 
other incidents of service.  Darby v. Brown, 10 Vet.App. 243 
(1997); Caluza, supra.  The veteran has submitted no such 
medical evidence.  He has made statements alleging his 
bullous pemphigoid was caused by Agent Orange exposure and 
that it is analogous to PCT, but such statements do not 
constitute competent medical evidence of causality, since 
laymen have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the absence of competent medical evidence of causality, as 
discussed above, the veterans claim for service connection 
for the skin disease of bullous pemphigoid, claimed as 
secondary to Agent Orange exposure, is implausible and must 
be denied as not well grounded.  


ORDER

Service connection for bullous pemphigoid, claimed as 
secondary to Agent Orange exposure, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
